Citation Nr: 0830393	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a back disability, 
to include as secondary to the right ankle disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a Board hearing in August 2006, and this matter 
was subsequently remanded in March 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In August 2006, the veteran testified at a travel Board 
hearing before a Veterans Law Judge.  In July 2008, the 
veteran was issued correspondence informing him that the 
Veterans Law Judge who conducted the August 2006 hearing was 
no longer employed with the Board, and that the veteran had a 
right to another Board hearing.  Per documentation received 
in August 2008, the veteran requested a videoconference 
hearing before the Board.  Thus, a remand is necessary to 
afford the veteran a videoconference hearing before the 
Board.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing before the Board.  
Once the hearing is conducted, or in the 
event the veteran cancels his hearing 
request or otherwise fails to report, the 
case should be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




